 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      ROBERT KESSLER,
10
                           Plaintiff,
11
                                                              NO. C21-301RSL
                    vs.
12
                                                              ORDER OF REFERENCE ON
      QUANG VUONG, HA TU HUYNH, and                           CONSENT TO THE UNITED
13
      OSK ENTERPRISES, INC., individually,                    STATES MAGISTRATE JUDGE

14
                           Defendants.

15

16          IT IS HEREBY ORDERED that the above-captioned matter be transferred to United

17   States Magistrate Judge Theresa L. Fricke for the conduct of all further proceedings and the

18   entry of judgment on the consent of the parties per the Joint Consent to Magistrate Judge at

19   Dkt. #26.

20          All future documents filed in this case shall bear the cause number C21-301TLF.

21
            DATED this 18th day of May, 2021.
22

23

24                                             A
25                                             Robert S. Lasnik
                                               United States District Judge
26

27

28   ORDER OF REFERENCE ON CONSENT TO THE UNITED STATES MAGISTRATE JUDGE
